     Case 3:18-cv-00331-BEN-LL Document 256 Filed 10/03/19 PageID.14488 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     STONE BREWING CO., LLC,                           Case No.: 18cv331-BEN-LL
12                                      Plaintiff,
                                                         ORDER SETTING TELEPHONIC
13     v.                                                STATUS CONFERENCES
14     MOLSON COORS BREWING
       COMPANY;
15
       MILLERCOORS LLC; and
16     DOES 1 through 25,
17                                   Defendants.
18
19     MILLERCOORS LLC,
20                            Counter Claimant,
21     v.
22     STONE BREWING CO., LLC,
23                           Counter Defendant.
24
25          On October 2, 2019, the parties attended a Mandatory Settlement Conference, but
26    the case did not settle. ECF No. 255. The Court finds it appropriate to schedule the
27    following telephonic status conferences:
28    ///

                                                     1
                                                                                    18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 256 Filed 10/03/19 PageID.14489 Page 2 of 2


 1             1.    On October 8, 2019 at 10:00 a.m., Plaintiff’s counsel shall call the chambers
 2                   of the undersigned magistrate judge with at least one party representative on
 3                   the line.1
 4             2.    On October 8, 2019 at 10:30 a.m., Defendant’s counsel shall call the
 5                   chambers of the undersigned magistrate judge with at least one party
 6                   representative on the line.
 7             IT IS SO ORDERED.
 8    Dated: October 3, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    1
          619-557-5585

                                                    2
                                                                                    18cv331-BEN-LL
